Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that the Notice of Allowance mailed 05/31/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The reason for vacating the Notice of Allowance mailed 05/31/2022 was due to inadvertent errors found in dependent claim 16 that require an examiner’s amendment to correct the errors. The examiner’s amendment is included hereunder in this New Notice of Allowance.
Prosecution on the merits of this application is reopened on claims considered unpatentable for the reasons indicated below: 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Voigt on 07/07/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 10/04/2021.
The application has been amended as follows:

	Claim 16 is amended as follows:
	16.  The method of claim 15, wherein the hydrophobic active comprises ibuprofen, fenofibrate, ketoconazole, PM2 peptide, citronellal, itraconazole, isotretionoin, [Symbol font/0x62]-carotene, retinal, retinoic acid, curcumin, doxorubicin, SN-38, paclitaxel, camptothecin, cisplatin, daunorubicin, methotrexate, mitomycin C, docetaxel, vincristine,amphotericin B, nystatin, prostaglandins, cyfluthrin, butanilicaine, fomocaine, isobutambene, lidocaine, risocaine, pseudococaine, prilocaine, tetracaine, trimecaine, tropacocaine, etomidate, metixen, profenamine, alimenazine, binedaline, perazine, chlorpromazine, fenpentadiol, toloxatone, trimipramide, dimethadione, nicethamide, butoconazole, chlorphenesin, etisazole, exalamide, cypermethrin, substituted phenyl thiophosphates, permethrin, piperonal, tetramethrine, trifluraline, capsaicin, methylnicotinate, nicolclonate, oxprenolol, pirifibrate, simfibrate, thiadenol, aminopromazine, arildone, retinol, retinol acetate, retinol palmitate, tocopherol acetate, tocopherol succinate, tocopherol nicotinate, menadione, cholecalciferol, acephate bamifylline, alprenolol, butobendine, clordiazole, hexobendine, nicofibrate, penbutolol, pirmenol, prenylamine, procaine amide, propatrylnitrate, suloctidil, toliprolol, viquidil, asperline, chlorambucile, mitotane, estramustine, taxol, or macrolide antibiotics.

REASON FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The claimed invention is drawn to:
		A solvent-free method of encapsulating a hydrophobic active in personal care, 	hydrophobic active in crop protection or a hydrophobic active pharmaceutical 	ingredient (API) in polymeric nanoparticles, the method comprising: 
		mixing the hydrophobic active in a polymer melt, wherein the polymer 	melt consists of a melt of a block co-polymer, wherein the polymer melt acts as a 	solvent for the hydrophobic active; 
		dispersing the polymer melt having the hydrophobic active solubilized therein in 	solely water; and 
		maintaining the polymer melt in water for sufficient time to allow self- assembly 	of the polymeric nanoparticles spontaneously occurring in the polymer melt, wherein 	the self-assembly of the polymeric nanoparticles comprises encapsulation of the 	hydrophobic active in the polymeric nanoparticles.

	The applied prior arts include Lee et al (Journal of Physics and Chemistry, 69, 2008, 1596-1599), Seo et al (US 2003/0180363 A1) and Cha et al (US 5,665,428). 	While the applied prior arts teach preparations of encapsulated hydrophobic active in polymeric particles, Lee differed from the claimed method due to the polymer melt used in the method contained an additional polymer (PCL) that is mixed with a block copolymer (mPEG-PCL) (Lee: Abstract; Introduction, right column; page 1597, Fig. 1 and section 2. Experimental section; page 1598, left column, section 2.4; page 1599, under Conclusion), thereby the polymer melt of Lee does not consist of only a melt of a block copolymer and the obtained product of Lee is a microsphere and not nanoparticle, as required by the claimed method. While Seo produces polymeric nanoparticles, the method of production of Seo differed from the claimed method in that the block copolymer and drug of Seo are dissolved in a separating medium (PEG), where the separating medium serves a solvent for the block copolymer and hydrophobic drug (Seo: Abstract; [0003], [0016], [0020]-[0022], [0026]-[0033]; Examples 1-6; claims 1-6 and 9-10), thereby the method disclosed in Seo does not use the block copolymer as the solvent for the hydrophobic drug, and the method of Seo does not disperse the polymer melt having the hydrophobic active solubilized therein in solely water, which is a required step in the claimed method. While Cha is a solvent-free method of producing a polymeric particle that encapsulate a drug, wherein the method encompassed the drug being mixed with only a polymer melt of only a block copolymer, the obtained polymeric particles of Cha are microspheres and not nanoparticles (Cha: columns 8-11; Examples 1, 3, 7, 12 and 13). Upon further search and consideration, there is no guidance or motivation in the prior art to use the method of production from Cha to produce smaller polymeric particles of nanosize nor is there guidance to modify the method of production from Cha such that the polymeric particles obtained are nanoparticles. As such, the claimed method is nonobvious over the prior art.
	As a result, claims 1-3, 5-10, and 12-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-3, 5-10, and 12-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613